DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 11/20/2021. The response presented amendment to claims 1 and 4. No new matter is introduced.
Status of Claims
Claims 1-9 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
WO 2014083639 A1
GOTO et al. hereinafter GOTO
WO 2017164289 A1
SHIBATA et al. hereinafter SHIBATA
US 20180267511 A1
Matsumoto


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of SHIBATA.
With respect to claim 1, GOTO discloses a supercritical fluid chromatograph (Abstract discloses supercritical fluid chromatograph) comprising: 
an analysis flow path (supercritical flow path 16); 
Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase as illustrated in Fig. 1); 
a masking liquid sender (pump 10) for sending a masking liquid (methanol 12);
 a sample injector for injecting a sample into the analysis flow path (The sample injected by the sample injection unit 18 is in a supercritical state); 
an analysis column that is provided on the analysis flow path and separates a sample that is injected into the analysis flow path by the sample injector (The sample injected by the sample injection unit 18 is transported to the separation column 20 by the mobile phase in a supercritical state); and 
a back pressure adjustor that is provided at a downstream end of the analysis flow path and adjusts a pressure in the analysis flow path (a pressure control valve (26) for controlling the pressure in the flow path to a predetermined pressure to bring the mobile phase flowing through the supercritical flow path into a supercritical state (disclosed under technical solution section)).
GOTO discloses all the claimed invention except forming a film suppressing adsorption of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path.
SHIBATA, from the area of stationary phase for chromatography, discloses forming a film suppressing adsorption of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path (in the description of embodiment section discloses a system to suppress excessive adsorption silica gel is used by carrying out the surface treatment of the carrier. Examples of the surface treatment agent include silane coupling agents such as aminopropylsilane and titanate / aluminate coupling agents. Thus, SHIBATA fully discloses the alleged limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the teachings of SHIBATA so that GOTO invention to have a film of a metal-adsorbing substance on an inner surface of a metal pipe as disclosed in SHIBATA’s invention for the predicable benefit of enhancing the supercritical fluid chromatography system excellent molecule discriminating ability.            
With respect to claim 4, GOTO discloses a supercritical fluid chromatography analysis (Abstract discloses supercritical fluid chromatograph) method of sending a mobile phase including carbon dioxide in an analysis flow path having an analysis column for separating a sample (Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase is disclosed under best-mode section), adjusting a pressure in the analysis flow path to a predetermined pressure using a back pressure adjustor (a pressure control valve (26) for controlling the pressure in the flow path to a predetermined pressure is disclosed under technical solution section)) and injecting the sample into the analysis flow path to carry out separation analysis of the sample (separation column 22), comprising:
a masking-processing step of sending a masking liquid (pump 10); and 
an analysis step of sending the mobile phase in the analysis flow path (Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase as illustrated in Fig. 1) and injecting a sample including a metal-adsorbing substance (pump 10 pumps methanol 12) into the analysis flow path to carry out separation The sample injected by the sample injection unit 18 is transported to the separation column 20 by the mobile phase in a supercritical state).
GOTO discloses all the claimed invention except that  a film suppressing adsorption of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path for a predetermined time.
SHIBATA, from the area of stationary phase for chromatography, discloses a film suppressing adsorption of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path for a predetermined time (description of embodiment section discloses supercritical fluid chromatography system to suppress excessive adsorption silica gel is used by carrying out the surface treatment of the carrier).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the teachings of SHIBATA so that GOTO invention to have a film of a metal-adsorbing substance on an inner surface of a metal pipe as disclosed SHIBATA’s invention for the predicable benefit of enhancing the supercritical fluid chromatography system excellent molecule discriminating ability.            
With respect to claim 6, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. GOTO further discloses the masking liquid is methanol (Methanol liquid 12) including phosphate, a phosphoric acid aqueous solution, a citric acid aqueous solution, ETDA (ethylenediaminetetraacetic acid) or the mobile phase composed of acetonitrile disclosed under best-mode section).
With respect to claim 7, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. GOTO further discloses the masking-process step includes sending the masking liquid (Methanol liquid flow path 4).
Goto disclosed methanol as masking liquid. However, Goto is silent about methanol is a film suppressing adsorption of phosphatidic acid, lysophosphatidic acid, phosphatidylserine, adenosine monophosphate, adenosine diphosphate, adenosine triphosphate or fumonisin, in the analysis flow path. Accordingly, it would have been obvious to one of ordinary skill in the art to know that methanol can be used as a film suppressing adsorption of phosphatidic acid, lysophosphatidic acid, phosphatidylserine, adenosine monophosphate, adenosine diphosphate, adenosine triphosphate or fumonisin, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
With respect to claim 8, GOTO and SHIBATA disclose the supercritical fluid chromatograph according to claim 1 above. GOTO further discloses the masking liquid is methanol including phosphate, a phosphoric acid aqueous solution, a citric acid aqueous solution, ETDA (ethylenediaminetetraacetic acid) or acetylacetone (acetonitrile).
With respect to claim 9, GOTO and SHIBATA disclose the supercritical fluid chromatograph according to claim 1 above. GOTO further discloses the masking liquid sender (pump 10) sends the masking liquid (methanol 12).
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GOTO and SHIBATA as applied to claim 4 above, and further in view of Matsumoto.
With respect to claim 5, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. Goto is silent about a cleaning step of sending liquid other than the masking liquid in the analysis flow path for a predetermined time after the masking-processing step is completed and before the analysis step is started, and removing the masking liquid in the analysis flow path.
Matsumoto, from the area of supercritical fluid chromatograph, discloses cleaning the supercritical system before the next analysis will be initiated, after returning from the cleaning state to the analysis state at the time when a preset analysis is completed before elapsing the second waiting time (¶[0056]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the .           
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references separately or in combination do not appear to teach a masking-processing step executor configured to execute a masking- processing step of sending the masking liquid in the analysis flow path for a predetermined time using the masking liquid sender in a predetermined period of time in which analysis is not being carried out, and causing the inner surface of the metal pipe constituting the analysis flow path to have a function of suppressing adsorption of a metal-adsorbing substance. Claim 3 is objected as it depends on claim 2.
Response to Arguments
Applicant's arguments filed 11/20/2021 have been fully considered but they are not persuasive.
Applicant argues that “…methanol 12 does not have the claimed function of the masking liquid that "forms a film suppressing adsorption of a metal-adsorbing substance on an inner surface of a metal pipe." Thus, methanol 12 cannot be equated with the masking liquid. Therefore, a pump 10 for sending methanol 12 described in GOTO cannot be equated with the claimed masking liquid sender…”
The examiner would like to indicate that the GOTO reference is not used to teach the alleged limitation. Rather, SHIBATA is used to teach the alleged limitation. SHIBATA in the 
Applicant argues that “…SHIBATA fails to teach or suggest forming a film on an inner surface of a metal pipe.…”
The examiner respectfully disagrees. SHIBATA in the description of embodiment section discloses a system to suppress excessive adsorption silica gel is used by carrying out the surface treatment of the carrier. Examples of the surface treatment agent include silane coupling agents such as aminopropylsilane and titanate / aluminate coupling agents. Thus, SHIBATA fully discloses the alleged limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861